Citation Nr: 0701883	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-10 948	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 2002 
Board of Veterans' Appeals (Board) decision that determined 
that the veteran failed to submit new and material evidence 
to reopen a claim for service connection for a left eye 
disability. 



REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945. He is the moving party in this matter, which 
comes to the Board of Veterans' Appeals (Board) from a July 
2003 motion alleging clear and unmistakable error (CUE) in a 
Board decision dated July 2002.


FINDING OF FACT

Had the claim for service connection for a left eye 
disability been reopened and addressed on the merits, the 
outcome of the claim would not have been manifestly different 
but for the error, that is, a grant of service connection for 
left eye disability would not have manifestly resulted at the 
time of the July 2002 Board decision.


CONCLUSION OF LAW

The Board's July 2002 decision to deny an appeal for 
reopening of the claim for service connection for a left eye 
disability is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  CUE claims are legal challenges 
to prior Board or RO decisions and do not involve the 
submission of additional evidence because any finding of CUE 
must be based on the record and law that existed at the time 
of the rating decision in question.  Russell v. Principi, 3 
Vet. App. 310 (1992).  Thus, the Veterans Claims Assistance 
Act of 2000 (VCAA) is not applicable to motions alleging CUE 
in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 
407 (2002).

Background

In this claim, the moving party alleges that there was clear 
and unmistakable error in a July 2003 Board of Veterans' 
Appeals (Board) decision that determined that the veteran 
failed to submit new and material evidence to reopen a claim 
for service connection for a left eye disability. 

Service medical records are, for the most part, missing.  The 
National Personnel Records Center (NPRC) has reported that 
the records may have been destroyed in accidental fire that 
occurred at the NPRC in 1973.  Efforts to reconstruct the 
moving party's service medical records have been 
unsuccessful.  However, daily sick reports show that he was 
on sick call in February and December of 1945.

In February 1971, the moving party reported that he was 
treated for a left eye injury in 1945.  He said he got sand 
in his eye while stationed in Okinawa in 1945.  He reported 
post-service treatment by an unknown doctor in 1948 and by a 
Dr. Petitjean from 1969 to 1971.  A VA medical examination 
conducted in May 1971 contained no findings with regard to a 
disability of the left eye.

The moving party first filed a claim for service connection 
for blindness of the left eye in December 1987.  He indicated 
that he got sand in his eye on the beaches of Okinawa in 
1945.  He denied any post-service treatment for his left eye 
disability.

Evidence included a June 1985 report from the Alexandria VA 
Medical Center (VAMC) indicating that the moving party gave a 
history of laser eye treatment of the left eye.  The moving 
party reported to the physician that the eye pain had its 
onset following an April 1985 motor vehicle accident.  The 
diagnosis was poor vision in the left eye, rule out 
retinopathy.  Subsequent records also indicated that the 
moving party suffered from decreased visual acuity.

By a rating action dated in March 1989, the RO denied service 
connection for blindness of the left eye.  The RO determined 
that there was no evidence of incurrence of chronic 
disability of the left eye in service.  Notice of the 
decision was mailed to the moving party that same month.  The 
moving party did not appeal the decision.

A request to reopen the claim for service connection for a 
left eye disability was received in November 1994.  As part 
his claim, the moving party reported that he was blind in his 
left eye when he entered service.  He said he suffered a head 
injury as a boy, which had resulted in him developing a blood 
clot behind the eye and caused the 1st and 2nd vertebrae in 
his neck to rest against the optic nerve.

The RO denied the claim for service connection for a left eye 
disability in April 1995.  Notice of this decision was 
provided to the moving party that same month.

In May 1996, the moving party filed an "application" for 
service connection for a disability of the left eye.  He 
supported his claim by submitting lay statements from three 
individuals who stated that they had known the moving party 
for all his life, and that he had suffered from a left eye 
disorder since he was a child. He also submitted a private 
medical report dated in April 1986 indicating that he had 
blockage of the left optic artery, which caused resulted in a 
visual acuity of less than 20/400.  The report contained no 
findings with regard to the moving party's active service.

By a rating action dated in June 1996, the RO determined that 
the moving party had failed to submit new and material 
evidence to reopen his claim for service connection for a 
left eye disability.  He was provided notice of that decision 
in July 1996.

The moving party submitted two statements in May 1997.  In 
each statement, he asked the RO to "reconsider" his claim 
for service connection for a left eye disability.  He also 
attached a medical report from LaHaye Center for Advanced Eye 
Care indicating that he had been diagnosed as having 
cataracts of both eyes and preretinal fibrosis of the left 
eye.  His history of suffering a childhood injury to his head 
was referenced.  No findings were made with regard to his 
active service.

In September 1997, the RO determined that the moving party 
had failed to submit new and material evidence to reopen his 
claim for service connection for a left eye disability.  
Notice of the decision was provided to him in October 1997.  
The moving party filed a statement in December 1997 
indicating that he disagreed with the decision.  A Statement 
of the Case was issued in February 1998, which indicated that 
the statement received from the moving party in May 1997 had 
been considered a request to reopen his claim for service 
connection.  A substantive appeal was received from the 
moving party in March 1998.

The moving party was afforded a personal hearing before a RO 
Hearing Officer in August 1998.  He maintained that he had a 
significant disability of the left eye prior to entering 
service.  However, he said events occurring during his active 
military service had aggravated and permanently worsened his 
preexisting eye disability. Specifically, he reported that 
his eyes were injured in a sandstorm that occurred when he 
was stationed in Okinawa in February 1945.  He said the sand 
blinded him.  He recalled that the doctors told him that he 
had suffered cuts to the cornea of both his eyes and that he 
experienced blurred vision.  The moving party said his vision 
eventually returned, but that the improvement in his left eye 
was not as significant.

The Board denied the veteran's application to reopen his 
service connection claim for a left eye disability in a 
September 1999 decision.  The Board held that the moving 
party had failed to submit new and material evidence.  The 
moving party appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
April 2001 the Court issued an order that granted the 
Secretary's March 2001 motion to vacate the Board's September 
1999 decision and remand the case to the Board for 
consideration of the VCAA.

After providing the moving party and his representative an 
opportunity to provide additional evidence and argument, the 
Board issued a decision on July 24, 2002, holding that new 
and material evidence had not been submitted to reopen the 
service connection claim for a left eye disability.  In the 
decision, the Board determined that the RO had last denied an 
application to reopen the claim in June 1996, and that the 
moving party had not appealed this decision.  Further, based 
on the evidence submitted since the June 1996 RO decision, 
the Board concluded that the evidence was either cumulative 
or redundant of the evidence previously considered, or was 
not so significant that it had to be considered to fairly 
decide the merits of the claim for service connection.  The 
Board found that the report from the LaHaye Center merely 
confirmed that the moving party suffers from a disability of 
the left eye, and the presence of the disability had been 
established in the earlier RO decision.  Similarly, the 
argument that his eye disability preexisted his active 
service was found to be duplicative of the lay statements 
that the RO considered in its June 1996 decision.

In the claim filed in March 2003, the movant party and his 
representative assert that there was CUE in the July 2002 
Board decision.  Specifically, the movant party asserts that 
there was error where the Board determined that the June 1996 
rating decision was final and that the appeal was to the 
Board was from the June 1996 rating decision and not from the 
September 1997 rating decision.  It appears that the movant 
party argues that this mistake led to the failure to consider 
evidence received and considered by the RO in the June 1996 
rating decision.  As the Board determined the June 1996 
rating decision final, the movant party asserts that the 
Board erred in not considering these private medical records 
in determining whether there was new and material evidence 
presented.  Had the Board determined that the appeal was from 
the June 1996 rating decision and no the September 1997 
rating decision, he asserts that the Board would have had no 
choice but to reopen the claim and, in so doing, entitled him 
to a heightened duty to assist and ultimately an award of 
service connection.

The movant party also asserts that there is CUE in the July 
2002 Board decision for failing to comply with the laws 
pertaining to the VCAA.       

Analysis

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  But effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002 & Supp. 
2005))  permit challenges to decisions of the Board on the 
grounds of CUE.  The final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  38 
C.F.R. § 20.1400 et. seq. (2006).

The Board has original jurisdiction to consider motions for 
revision of prior BVA decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board. 38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 
C.F.R. § 20.1403(a) and (c) define CUE as:

1. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different, but for the error.  38 C.F.R. 
§ 20.1403(a).

2. Generally, either the correct facts, as they 
were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant 
at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).

3. It is an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made. 38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE.  CUE is not a:

1. Changed medical diagnosis. 38 C.F.R. § 
20.1403(d).

2. Failure to fulfill the duty to assist. 38 C.F.R. 
§ 20.1403(d).

3. Disagreement as to how the facts were weighed or 
evaluated. 38 C.F.R. § 20.1403(d).

4. Change in interpretation of a statute or 
regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of the CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).  

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are not applicable in CUE motions.  38 C.F.R. § 20.1411(a).  
In fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.  

The Board has reviewed the statements submitted by the moving 
party in May 1997.  As noted above, he submitted the medical 
report from LaHaye Center and asked the RO to "reconsider" 
his claim for service connection for a left eye disability.  
He did not use any type of language that necessarily 
expressed disagreement or dissatisfaction with the RO's June 
1996 rating decision.  See 38 C.F.R. § 20.201 (2006).  
However, Rule 201 states that "special wording is not 
required," and that the Notice of Disagreement must only be 
in terms that can reasonably construed as disagreement with 
an RO decision and the desire to appeal that decision.  The 
Board finds that in this case the submission of additional 
evidence coupled with the request for the RO to reconsider 
his claim could be construed as a Notice of Disagreement.  
Reasonable minds could differ, however, on this question.  

Based upon the above, the Board's finding in the July 2002 
decision that the moving party's May 1997 statements were 
claims to reopen, rather than a Notice of Disagreement, was 
therefore not clearly and unmistakably erroneous.  

Even assuming for the purposes of this motion that the June 
1996 rating decision was not final and that the Board erred 
by not construing the moving party's May 1997 statements as a 
notice of disagreement with the June 1996 RO decision, it is 
far from clear that the Board would have reopened the service 
connection claim based upon the evidence submitted after the 
April 1995 rating decision.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

More recently new VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  However, the new regulations are only applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for a left eye disability prior to August 29,  
2001. This means that he only needs to meet the older, less 
stringent, criteria to reopen his claim.  Under the less 
stringent criteria, the court has held that new and material 
evidence can be evidence which provides a more complete 
picture of the circumstances.  Hodge v. West, 155 F.3d 1356 
(1998).


The only evidence submitted after the April 1995 rating 
decision and prior to the September 1997 rating decision are 
the medical records from LaHaye Center for Advanced Eye Care 
dated in 1996, a private medical record dated in April 1986, 
and three lay witness statements dated in 1995.  The medical 
records demonstrate a current left eye disorder.  Although 
these medical records are new as they were not considered by 
the RO in the April 1995 rating decision, reasonable minds 
could differ as to whether these records by themselves or in 
connection with evidence previously assembled, are so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The record before the RO at the time of the March 1989 rating 
decision already included evidence of a current left eye 
disability from VA treatment reports dated in 1985.  The 
original March 1989 rating decision denied the claim on the 
basis that there was no showing of an incurrence of a chronic 
eye disability or residuals of an eye injury in military 
service.  The newly submitted medical evidence did not show 
either an incurrence of a chronic eye disability in military 
service or residuals of an eye injury in military service.  

In addition, the three lay statements did not show either an 
incurrence of a chronic eye disability in military service or 
residuals of an eye injury in military service.  In fact, all 
three statements alleged that the moving party was born with 
a left eye defect and two statements indicated that he had a 
baseball-related injury at five or six years old that 
contributed to his eye problems.  None of these statements 
showed either an incurrence of a chronic eye disability in 
military service or residuals of an eye injury in military 
service.  

Based upon the above, reasonable minds could clearly differ 
as to whether the evidence submitted after the April 1995 
rating decision were both new and material to warrant a 
reopening of the veteran's service connection claim for left 
eye disability.  As such, clear and unmistakable error is not 
shown because it is by no means clear that the outcome would 
have been changed.  See 38 C.F.R. 20.1403(c); see also Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly 
holding that in order to prove the existence of clear and 
unmistakable error, a claimant must show that an error 
occurred that was outcome- determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision), cert. denied, 528 U.S. 967 (1999).  

As for the assertion that there was CUE by the Board in 
failing to properly apply the VCAA, failure to fulfill 
the duty to assist is not a basis for CUE.  38 C.F.R. § 
20.1403(d).

In short, the claim of clear and unmistakable error in the 
Board decision of July 24, 2002, with respect to the claim 
for service connection for a left eye disability is without 
merit and must be denied.



ORDER

The motion to revise or reverse the Board's July 2002 
decision that determined that the veteran failed to submit 
new and material evidence to reopen a claim for service 
connection for a left eye disability, on the basis of CUE, is 
denied.



                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



